Citation Nr: 1535457	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or a result of being housebound.

4.  Entitlement to an effective date earlier than May 13, 2010 for the grant of entitlement to TDIU. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 (HL and tinnitus), September 2011 (TDIU), and September 2013 (SMC) rating decisions of the Department of Veterans affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran specifically filed a notice of disagreement (NOD) only with the effective date assigned to his grant of TDIU in the September 2011 rating decision.  He was initially granted entitlement to TDIU effective July 29, 2010.  A May 2012 RD granted an earlier effective date of May 13, 2010.  A Statement of the Case (SOC) was not issued as the RO considered this a grant of the Veteran's claim on appeal.  However, his November 2011 NOD requested an earlier effective date in May 2009 (the exact date was not provided).  As such, this claim remains on appeal, as a full grant of the benefits sought were not provided.

The issue(s) of entitlement to service connection for bilateral hearing loss, and entitlement to an effective date prior to May 13, 2010 for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran developed tinnitus during active service. 

2.  The Veteran is so helpless due to his spine disorder as to be in need of the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014; 38 C.F.R. § 3.303 (2014).

2.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.352(a), 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to service connection for tinnitus and entitlement to SMC based on the need for aid and attendance, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Here, the Veteran has indicated that he currently has tinnitus.  In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Board finds the Veteran's statements are credible.

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, tinnitus.  However, the Board notes that the Veteran has stated his tinnitus began in service and has continued, uninterrupted, to the present.  Additionally, his service treatment records include treatment for left ear fullness associated with an upper respiratory infection, otitis media bilaterally due to rapid pressure changes during a flight, and several hearing conservation tests as a result of his service as an aerial gunner specialist.  As noted above, the Veteran is both competent and credible with regard to his account of experiencing tinnitus.

The Veteran was provided a VA audio examination in February 2010.  He provided a noise exposure history of pre-service duck hunting for three years without hearing protection, and military noise exposure as a Defensive Aerial Gunner on a B52, with hearing protection worn.  He denied occupational noise exposure.  He was noted to have a private pilot license and used an amplified headset.  It was not indicated if his private pilot license was in use prior to or after military service.  The examiner noted that the Veteran's tinnitus was reported as onset in 1982 according to his claim.  The examiner opined that his tinnitus was not caused by or a result of his noise exposure as a Defense Aerial Gunner.  The rationale for this opinion was that the Veteran entrance audiogram (April 1971) and exit audiogram (December 1981) both indicated normal hearing, as well as the six other audiograms done between those dates.  The examiner also argued that the Veteran's pre-service unprotected exposure to duck hunting noise and his private pilot license were applicable to his negative nexus opinion.  The Board notes that the Veteran entered service in sound condition and the examiner did not argue that the Veteran had tinnitus or hearing loss prior to service, therefore his pre-service noise exposure is not applicable.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for tinnitus or hearing loss is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.

The Veteran's DD 214 shows that for almost eight years of his service his Duty MOS was a Defensive Aerial Gunner (A11150).  The Duty MOS Noise Exposure Listing does not have a listing for a Defensive Aerial Gunner.  However, all the listings under 1A, including 1A5X1 for Airborne Missions Systems, are noted to have a high probability of hazardous noise exposure.  The Veteran has provided written statements that his service as an aerial gunner included the use of hearing protection, but that the plane was so loud that he could not hear the men next to him.  Based on his Duty MOS, the Veteran's exposure to hazardous noise in service is established.

Additionally, his representative sited an article called "Protection Efficiency of Hearing Protectors Against Military Noise from Handheld Weapons and Vehicles, Noise & Health Journal, 2005 which noted that "exposure in a fighter jet cockpit ranged from 96 to 100 dB, only mildly attenuated by flight helmets, where ear canal noise was measured at 88 to 95 dB."  The article indicated that a person must be exposed for a number of years before developing noise-induced hearing loss.  The Veteran has stated that he "developed a roaring noise and high-pitched ringing during the flights."  He noted that he did not complain about his tinnitus in service because he wanted to keep flying. 

As tinnitus is a uniquely subjective disorder, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence suggests that the Veteran's tinnitus is related to his service and the criteria for a grant service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Special Monthly Compensation

Special monthly compensation (SMC ) at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  38 C.F.R. §§ 3.350(b), 3.352(a).

Bedridden is that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Although the veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, it is logical to infer there is a threshold requirement that at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).

In a September 2014 notice of disagreement, the Veteran's representative noted that the Veteran is service-connected for left foot drop at the 40 percent rating, and is in receipt of SMC for the loss of use of one foot, as well as entitlement to automobile and adaptive equipment and special housing.  The Veteran argued he was also entitlement to SMC for aid and attendance.  He noted he is not bed-ridden and that he does not have a single disability rated at 100 percent with an additional disability rated at 60 percent, but that he is still in need of assistance.  The Veteran argued that his spine is fused from T-10 to S-1, with a foot drop that requires an orthopedic appliance.  He is unable to bend and cannot fasten the leg brace needed for his foot drop.  He reported he relies on his wife fore "more than just the orthopedic brace-especially during his extended periods of flare-up of condition" and that he requires assistance for his activities of daily living.   

In an additional statement, the Veteran argued that he cannot use the restroom without assistance, he cannot bend over at all, and he cannot put his orthopedic appliance on by himself.  He noted that he did drive himself to a VA appointment because his wife was unable to, but that on any other day she would drive him to his appointments. 

A November 2010 letter from a private physician noted that the Veteran had surgery due to compromised L2-3, L3-4, L4-5 and L5-S1.  He has ankylosis of the entire lumbar spine.  He was restricted from lifting more than 15 lbs. and was extremely limited in lumbar range of motion. 

The Board notes that the Veteran is service connected for lumbar spine disease (60 percent from May 13, 2010, with periods of temporary 100 percent ratings for surgery convalescence), left foot drop (40 percent from June 25, 2012), and duodenal ulcer (40 percent from December 29, 2013).  Entitlement to TDIU is currently in effect from May 13, 2010.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on the loss of use of the left foot from June 25, 2012. 

In January 2013, the Veteran was afforded a VA aid and attendance examination.  The examiner cited the neurosurgeon's restrictions of not lifting greater than 10 pounds, no repetitive bending, stooping or twisting of the back, no prolonged standing, and he must be afforded frequent position changes.  The Veteran's wife helped sort out the Veteran's medications.  He also needed assistance with dressing and hygiene from his lumbar area to his toes.  He was restricted from walking greater than 100 yards and he "has a tendency to trip with his left foot."  At the time of the examination, the Veteran had not been released to drive since his last surgery.  He was noted to need help with putting on socks and shoes, and he was unable to wipe himself after a bowel movement.  His meals were provided for him, and he was unable to use the dishwasher as he cannot bend over.  He required assistance putting his lumbar support on and placing the footdrop splint on his left leg.  He was noted to not be bedridden or hospitalized.  The examiner found that there were no impairments that affected the Veteran's ability to protect himself from his daily environment.  Self-care he was unable to perform was listed as: dressing and undressing, bathing and toileting.  The examiner reported that the "Veteran would certainly benefit from his wife being at home with him to provide assistance with his activities of daily living, pulse he is unable to perform any homemaker tasks/cooking tasks/yard work, etc.  He is permanently disabled with his back.  He is permanently restricted for any flexion/extension/tilting with his thoracic lumbar region due to the extensive hardware placement fusion in his back."

In September 2014, the Veteran was afforded a second aid and attendance VA examination.  He reported spending a typical day on the computer, sitting in a straight back chair.  He was able to brush his teeth and comb his hair, but he was unable to perform other routine hygiene needs.  He was unable to prepare meals or wash dishes.  He wore a back brace and a brace on his left leg.  He was unable to put the braces on without assistance.  He was unable to change his bed linens or clean his home.  Self-care skills the Veteran was unable to perform were noted to be: dressing and undressing, bathing and toileting.  The Veteran stated he did not leave the house unaccompanied by his wife.  He was noted to occasionally ambulate with a cane or walker.  His gait is ataxic due to left foot drop.  When leaning forward or with right or left lateral flexion, the Veteran becomes unbalanced.  The examiner noted that the aid and attendance examination from January 2013 "supported the veteran's request for Aid and Attendance."  The September 2014 examiner opined that the Veteran "requires aid and attendance of another individual to protect him from the hazards of daily living due to his service-connected lumbar spine condition."
      
There is no statutory or regulatory requirement that the service-connected disability resulting in the need for aid and attendance be rated as 100 percent disabling.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.352; compare with 1114(s) (requiring the service connected disability be rated as total in order to grant benefits based upon being permanently housebound).  Rather, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance and not there be a constant need. 38 C.F.R. § 3.352(a).  The evidence in this case illustrates that the service-connected back disability with associated left foot drop disability resulted in his need of personal assistance to perform at least some activities of daily living.  The Veteran is unable to care for himself and requires the assistance of his wife.  Both VA aid and attendance examiners found that he is unable to care for his dressing and undressing, bathing, toileting and application of his braces needs without assistance.  In terms of the criteria for aid and attendance benefits, the Board notes that his service-connected spine and left foot disorders were the cause of his inability to attend to his activities of daily living, particularly his spine disability.  The Board finds that the Veteran requires the aid and attendance of another person on a regular basis to protect him from the hazards or dangers incident to his daily environment, as noted in his September 2014 examination.  Thus, special monthly compensation based on the need for regular aid and attendance of another person is warranted and the benefit sough on appeal is granted. 

To the extent that he Veteran has contended that his service-connected disabilities have rendered him housebound, the Board observes that special monthly compensation at the aid and attendance rate is a greater benefit than the housebound benefit. 38 U.S.C.A. § 1114(l), (s).  The claim for special monthly compensation on account of being housebound arose at the same time as the claim for special monthly compensation based on the need for regular aid and attendance.  Thus, the grant of special monthly compensation at the aid and attendance rate renders the question of entitlement to special monthly compensation on account of being housebound moot.

Additional SMC considerations

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits. 

SMC at the "k" rate is provided for loss or loss of use of certain body parts. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  As of this decision, the Veteran now is in receipt of SMC at the "k" rate (for loss of use of his left foot) and the "l" rate (for required aid and attendance).  

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  SMC at the "n" rate addresses the loss of use or anatomical loss of both arms or both legs, blindness in both eyes, or loss of use of one arm and one leg.  SMC at the "m" and "n" rates are not applicable for the current Veteran as his disabilities include his lumbar spine, left foot drop and a duodenal ulcer only.  While the Veteran has loss of use of one foot (his left foot), his service-connected disabilities have not resulted in the loss of use of both arms or legs; blindness in both eyes; or the loss of use of one arm and one leg.  

SMC at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less. SMC at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e). 

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).  There is no evidence that the Veteran's spinal disability results in the loss of use of both extremities with loss of sphincter or bladder control.  

Determinations for entitlement to the "o" rate of SMC must be based upon separate and distinct disabilities.  That requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e). 

38 U.S.C.A. § 1114(p) provides for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

The Veteran does not meet the requirements for additional ratings under SMC "o" rate and intermediate "p" ratings, as his service-connected disabilities are limited to one extremity, an ulcer, and his lumbar spine.  

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p) . 38 C.F.R. § 3.350(f)(3).   While the Veteran has a spine rating in excess of 50 percent, the Veteran's lumbar spine and left foot drop were both used to afford the Veteran's SMC at the "l" rate due to the need for aid and attendance.  As such, his spine disability cannot be used for a second time to grant a higher SMC rating. 

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p) . 38 C.F.R. § 3.350(f)(4).  Here, the Veteran does not have a single disability rated as 100 percent disabling (he had temporary 100 percent ratings based on convalescence after surgery), and his spine disability was a part of the determination of entitlement to SMC for aid and attendance.  As the Veteran is not entitled to any additional SMC rates, the Board notes that he is not entitled to additional allowance under the "r" rates.   


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to SMC based on the need for aid and attendance is granted.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.


Hearing Loss

As noted above, the Veteran was afforded a VA audio examination in February 2010.  The examiner opined that his hearing loss was not caused by or a result of his noise exposure as a Defense Aerial Gunner.  The rationale for this opinion was that the Veteran entrance audiogram (April 1971) and exit audiogram (December 1981) both indicated normal hearing, as well as the six other audiograms done between those dates.  The examiner also argued that the Veteran's pre-service unprotected exposure to duck hunting noise and his private pilot license were applicable to his negative nexus opinion.  The Board notes that the Veteran entered service in sound condition and the examiner did not argue that the Veteran had tinnitus or hearing loss prior to service, therefore his pre-service noise exposure is not applicable.  

Additionally, a lay review of the hearing examinations done between 1971 and 1981 showed that several tests indicated his hearing was "worse" (this is indicated by a + sign on the audio charts).  The 1981 hearing results were actually better than several of the prior tests, although this was not addressed by the VA examiner.  Lastly, after this examination, the Duty MOS listing was created, which reveals that the Veteran had a high probability of exposure to hazardous noise in service, and thus exposure to hazardous noise in service is conceded.  On remand, the Veteran should be afforded another VA audio examination with nexus opinion addressing whether his hearing loss disability is related to his inservice noise exposure.  .

Earlier Effective Date TDIU

As noted in the introduction, the Veteran timely provided a NOD with the effective date assigned for his grant of TDIU.  Subsequently, a May 2012 RD granted an earlier effective date of May 13, 2010.  It appears the RO considered this grant to be a full grant of the Veteran's claim on appeal.  However, the Veteran's November 2011 NOD requested an earlier effective date in May 2009 (the exact date was not provided).  As such, this claim remains on appeal, as a full grant of the benefits sought were not provided.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records.

2.  Schedule the Veteran for a VA audio examination regarding his claim for service connection for bilateral hearing loss.  After a review of the virtual record and a copy of this REMAND, the examiner(s) should provide the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has bilateral hearing loss as a result of his military service?

In providing this opinion, the VA examiner should note that the VA has conceded that the Veteran was exposed to hazardous noise in service based on his Duty MOS.   Additionally, the examiner should address the differences in hear acuity noted on the Veteran's audio tests in service (several between 1971 and 1981).

A complete rationale should be provided for any opinion expressed.

3.  The RO should issue a SOC for the Veteran's claim for an earlier effective date for the grant of TDIU.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  

4.  After the above is complete, readjudicate the Veteran's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) addressing the issue of entitlement to service connection for bilateral hearing loss.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


